 

Exhibit 10.1

AMENDMENT NO. 1 TO

MINERAL PROPERTY ACQUISITION AGREEMENT

 

 

This AMENDMENT NO. 1 TO MINERAL PROPERY ACQUISITION AGREEMENT (this “Amendment”)
dated as of October 12, 2012 (the “Effective Date”) is entered into by Santo
Mining Corp., a Nevada company (the “Purchaser”), Gexplo Gold SRL. (the
“Vendor”) and Rosa Habeila Feliz Ruiz (“Ruiz”) of the Original Agreement (as
defined below).

Recitals

WHEREAS, the Company, the Purchasers and Ruiz entered into a Mineral Property
Acquisition Agreement, dated July 30, 2012 (the “Original Agreement”); 

WHEREAS, the parties desire that the Original Agreement be amended to reflect a
change in certain provisions as specified below; and

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

Agreement


SECTION 1.                DEFINED TERMS. UNLESS OTHERWISE INDICATED HEREIN, ALL
TERMS WHICH ARE CAPITALIZED BUT ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE
MEANING ASCRIBED TO THEM IN THE ORIGINAL AGREEMENT.


SECTION 2.                AMENDMENT TO ORIGINAL AGREEMENT.   


SECTION 3 OF SCHEDULE B OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:

“3) HENRY CLAIM: 

“HENRY”, located in the province of Monsignor Nouel y Sánchez Ramírez, in the
municipalities of Comedero Arriba (DM), Fantino y Bonao, in the sections of Los
Pinos, Los Cabries y El Verde, and in the villages of Yuro Arriba, Cabeza de
Vaca y Los Cafeses, found in the Bonao #6172-I (53) y Fantino 6173 – III (43)
topographic maps, complying with the terms and regulations of Mining law #146.
The base metal minerals are principally Copper, Lead, Zinc and the precious
metal minerals are Gold and Silver.

The Total area covered by the exploration claim is 1,990 mining hectares.

The point of beginning (PP) is located 63.00 meters on a magnetic bearing of
N38o-00’E from the Reference Point (PR). This PP is identified on the ground by
a concrete monument with the initials PP and with a partially buried two inch
PVC concrete filled tube. The PP is located at UTM coordinates N2107500
andE35994 (Datum NAD27).

--------------------------------------------------------------------------------

 
 

The Point of Reference (PR) is identified on the ground in the same manner as
the PP and is located on the East side of the lane that connects the villages of
Comedero Arriba y El Hoyo on the Southeast side of a bridge that crosses the Rio
Piedra. The PR is located at UTM coordinates N2107449 and E359873 (Datum NAD27).

The Point of Reference has been connected to three (3) Visuals with markers on
the ground with the initials V1, V2 and V3 in the following manner.

From

To

Magnetic Bearing

distance

(meters)

 

direct positive angle

 

PR

PP

N38o-00’E

63.10

00’-00”

PR

V1

S60o-00’W

25.20

202’-00”

PR

V2

N46 o-00’W

9.10

276’-00”

PR

V3

N18 o-00’E

19.70

340’-00”

 

Boundary description of the claim Area:

The HENRY claim boundary will follow the cardinal direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90 degrees, according to the description in the table below:


POINT OF BEGINNING

 

point of ending

cardinal direction

distance

(meters)

UTM North

(from PP)

UTM East

(from pp)


PP=A


B

East

1,006

N2107500

E35994


B


C

South

2,500

N2107500

E361000


C


D

West

2,000

N2105000

E361000


D


E

South

2,000

N2105000

E359000


E


F

East

1,500

N2103000

E359000


F


G

South

1,300

N2103000

E360500


G


H

East

500

N2101700

E360500


H


I

South

2,700

N2101700

E361000


I


J

West

600

N2099000

E361000


J


K

North

1,000

N2099000

E360400


K


L

West

1,400

N2100000

E360400


L


M

North

2,400

N2100000

E359000


M


N

West

2,000

N2102400

E359000


N


O

North

1,600

N2102400

E357000


O


P

East

1.000

N2104000

E357000


P


Q

North

1,000

N2104000

E358000


Q


R

West

500

N2105000

E358000


R


S

North

500

N2105000

E357500


S


T

West

500

N2105500

E357500


T


U

North

2,000

N2105500

E357000


U


PP-A

East

2,994

N2107500

E357000

 

--------------------------------------------------------------------------------

 
 

 


SECTION 4 OF SCHEDULE B OF THE ORIGINAL AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:

“4A) FRANCHESCA: 

“FRANCESCA” is located in the province ofSantiago Rodríguez, in the
municipalities of Moncion and San Ignacio de Sabaneta, in the sections of
Gurabo, Rodeo, Clavijo y Mata de Dajao, and in the villages of Banaderos, Monte
de Gallina, El Ranchito y Alta de Gurabo, found in the Moncion 5974-II (21)
topographic maps, complying with the terms and regulations of Mining law #146.
The base metal minerals are principally Copper, Lead, Zinc and the precious
metal minerals are Gold and Silver.

The total are covered in exploration application is 2,120 mining hectares.

The point of beginning (PP) is located 50.00 meters on a magnetic bearing of
S89o-00’E from the Reference Point (PR). This PP is identified on the ground by
a concrete monument with the initials PP and with a partially buried two inch
PVC concrete filled tube. The PP is located at UTM coordinates N2147434 y
E271000 (Datum NAD27).

The Point of Reference (PR) is identified on the ground in the same manner as
the PP

and is located on the North side of the road that connects Guarabo and Duran.
The PR is located at UTM coordinates N2147435 y E270949 (Datum NAD27).

The Point of Reference has been connected to three (3) Visuals with markers on
the ground with the initials V1, V2 and V3 in the following manner.

Line

magnetic bearing

direct positive angle

 

distance

(meters)

 

PR - PP=1

S89o-00’E

00 o-00’-00”

50.00

PR - V1

S71o-00’E

18o-00’-00”

24.40

PR - V2

S15o-00’W

104o-00’-00”

11.50

PR – V2

S80 o-00’W

169o-00’-00”

50.90

 

--------------------------------------------------------------------------------

 
 

Boundary description of the claim área:

The FRANCESCA claim boundary will follow the cardinal direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90 degrees, according to the description in the table below:


POINT OF BEGINNING

 

point of ending

cardinal direction

distance

(meters)

UTM North

(from PP)

UTM East

(from pp)

PP = 1

2

South

1,434

2147434

271000

2

3

East

500

2146200

271000

3

4

South

200

2146200

271500

4

5

East

1700

2146000

271500

5

6

South

1500

2146000

273200

6

7

West

1000

2144500

273200

7

8

North

1000

2144500

272200

8

9

West

1200

2145500

272200

9

10

North

500

2145500

271000

10

11

West

1000

2146000

271000

11

12

North

500

2146000

270000

12

13

West

2500

2146500

270000

13

14

South

1000

2146500

267500

14

15

West

1500

2145500

267500

15

16

North

2000

2145500

266000

16

17

West

500

2147500

266000

17

18

North

500

2147500

265500

18

19

West

1500

2148000

265500

19

20

North

1000

2148000

264000

20

21

East

2000

2149000

264000

21

22

South

1000

2149000

266000

22

23

East

4000

2148000

266000

23

24

North

1000

2148000

270000

24

25

West

2000

2149000

270000

25

26

North

2000

2149000

268000

26

27

East

2500

2151000

268000

27

28

South

1000

2151000

270500

28

29

East

500

2150000

270500

29

30

South

1000

2150000

271000

30

31

East

500

2149000

271000

31

32

South

1500

2149000

271500

32

33

West

500

2147500

271500

33

PP=1

South

66

2147500

271000

 

--------------------------------------------------------------------------------

 
 

 

4B) ELIZA: 

 “ELIZA”  is located in the province ofMonsignor Nouel, in the municipality of
Maimon, and San Ignacio de Sabaneta, in the section of Hato Viejo, and in the
village of La Yautía, found in the Moncion 5974-II (21) topographic maps,
complying with the terms and regulations of Mining law #146. The base metal
minerals are principally Copper, Lead, Zinc and the precious metal minerals are
Gold and Silver.

The total are covered in exploration application is 243.75 mining hectares.

The point of beginning (PP) is located 20.90 meters on a magnetic bearing of
N57o-00’E from the Reference Point (PR). This PP is identified on the ground by
a concrete monument with the initials PP and with a partially buried two inch
PVC concrete filled tube. The PP is located at UTM coordinates N2092610 and
E365748 (Datum NAD27).

The Point of Reference (PR) is identified on the ground in the same manner as
the PP and is located on the South side of the road that connects Maimon and El
Corbano. The PR is located at UTM coordinates N2092596 and E365736 (Datum
NAD27).

The Point of Reference has been connected to three (3) Visuals with markers on
the ground with the initials V1, V2 and V3 in the following manner.

Line

magnetic bearing

direct positive angle

 

distance

(meters)

 

Line


PR

PP

N57o-00’E

20.90

00’-00”


PR

V1

N44o-00’W

18.25

259’-00”

PR

V2

N02o-00’E

11.40

305’-00”

PR

V3

N44 o-00’E

13.90

347’-00”

PR

CC

N02o -00’E

5.25

305’-00”

 

Boundary description of the claim área:

--------------------------------------------------------------------------------

 
 

The ELIZA claim boundary will follow the cardinal direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90 degrees, according to the description in the table below:


POINT OF BEGINNING

 

POINT OF ENDING

cardinal direction

distance

(meters)

UTM North

(from PP)

UTM East

(from pp)


P.P


1

East

2

N2092610

E365748


1


2

South

110

N2092610

E365750


2


3

West

750

N2092500

E365750


3


4

North

250

N2092500

E365000


4


5

West

1,500

N2092750

E365000


5


6

North

1,000

N2092750

E363500


6


7

East

2,250

N2093750

E363500


7


1

South

1,140

N2093750

E365750

 

4C) NATHANIEL: 

“NATHANIEL”is located in the provinces of Santiago Rodríguez and Santiago, in
the municipality of Moncion, in the Municipal Districtof El Rubio, in the
sections of El Mamoncito and Cañafistol, and in the village of Bulla, found in
the Moncion 5974-II (21) topographic maps, complying with the terms and
regulations of Mining law #146. The base metal minerals are principally Copper,
Lead, Zinc and the precious metal minerals are Gold and Silver.

The total are covered in exploration application is 475mining hectares.

The point of beginning (PP) is located 50.00 meters on a magnetic bearing of
S34o-00’Efrom the Reference Point (PR). This PP is identified on the ground by a
concrete monument with the initials PP and with a partially buried two inch PVC
concrete filled tube. The PP is located at UTM coordinates N2147434 y E271000
(Datum NAD27).

The Point of Reference (PR) is identified on the ground in the same manner as
the PP and is located on the Northeast side of the road that connects Bulla &
Celestino. The PR is located at UTM coordinates N2148144 y E281966(Datum NAD27).

The Point of Reference has been connected to three (3) Visuals with markers on
the ground with the initials V1, V2 and V3 in the following manner.

--------------------------------------------------------------------------------

 
 

Line

magnetic bearing

direct positive angle

 

distance

(meters)

 

PR - PP=1

S34o-00’E

00’-00”

50.00

PR - V1

S26o-00’W

60’-00”

15.90

PR - V2

S73o-00’W

107’-00”

27.50

PR – V2

N45 o-00’W

169’-00”

37.00

 

Boundary description of the claim área:

The NATHANIEL claim boundary will follow the cardinal direction of the Universal
Transverse Mercator (UTM) grid, on vertices with incoming and outgoing angles of
90 degrees, according to the description in the table below:


PPOINT OF BEGINNING

 

point of ending

cardinal direction

distance

(meters)

UTM North

(from PP)

UTM East

(from pp)

PP = A

B

South

102

2148102

282000

B

C

West

5000

2148000

282000

C

D

North

1400

2148000

277000

D

E

East

2000

2149400

277000

E

F

South

750

2149400

279000

F

G

East

3000

2148650

279000

G

PP = A

South

548

2148650

282000

”


SECTION 3.                RATIFICATIONS; INCONSISTENT PROVISIONS. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, THE ORIGINAL AGREEMENT, IS, AND SHALL
CONTINUE TO BE, IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND CONFIRMED IN
ALL RESPECTS, EXCEPT THAT ON AND AFTER THE EFFECTIVE DATE, ALL REFERENCES IN THE
ORIGINAL AGREEMENT TO “THIS AGREEMENT”, “HERETO”, “HEREOF”, “HEREUNDER” OR WORDS
OF LIKE IMPORT REFERRING TO THE ORIGINAL AGREEMENT SHALL MEAN THE ORIGINAL
AGREEMENT AS AMENDED BY THIS AMENDMENT.  NOTWITHSTANDING THE FOREGOING TO THE
CONTRARY, TO THE EXTENT THAT THERE IS ANY INCONSISTENCY BETWEEN THE PROVISIONS
OF THE ORIGINAL AGREEMENT AND THIS AMENDMENT, THE PROVISIONS OF THIS AMENDMENT
SHALL CONTROL AND BE BINDING.


SECTION 4.                COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH WILL CONSTITUTE ONE AND THE SAME INSTRUMENT
AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY
EACH OF THE PARTIES AND DELIVERED TO THE OTHER PARTY.  FACSIMILE OR OTHER
ELECTRONIC TRANSMISSION OF ANY SIGNED ORIGINAL DOCUMENT SHALL BE DEEMED THE SAME
AS DELIVERY OF AN ORIGINAL.

--------------------------------------------------------------------------------

 
 

 

[The Remainder of this Page is Blank] 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first written above by its respective officers thereunto duly
authorized.

 

SIGNED AND DELIVERED BY
SANTO MINING CORP.


Per:
         /s/ ALAIN FRENCH                         
         Authorized Signatory

 

SIGNED AND DELIVERED BY
GEXPLO GOLD SRL.


Per:
         /s/ ALAIN FRENCH                         
         Authorized Signatory

 

SIGNED AND DELIVERED BY



/s/ ROSA HABEILA FELIZ RUIZ______
ROSA HABEILA FELIZ RUIZ

 

 

--------------------------------------------------------------------------------



 

 